DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendments/arguments filed on 09/27/2022.
Claims 1-5, 7-8 and 10-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haver et al. (US 2014/0324627).
Re Claim 1, 10-11 and 18: Haver et al. teaches system and method involving proximity, mobile, advertising and/or other features, which includes a container housing {herein packaging 5011} an item (see fig.# 5 & 7E; 73+, 140+); a code identifier component {herein either the bar code 5012 or the RFID tag 5013} positioned on the container (¶ 140+); and a device {herein mobile communication 2000} for reading the code identifier component and displaying information about the item (¶ 73+). Haver et al. also teaches wherein the second code identifier component is linked to a promotional item {herein coupon and/or advertisement}; and a combination of a display screen and a camera for reading and displaying the first and the second code identifier components positioned outside of the container (¶ 166+).
Haver fails to specifically teach a display screen associated with the device configured to display an image of the item housed in the container according to the read code identifier component. 
However, Haver teaches in fig.# 10A scanning a barcode, QR code and once the information is scanned various GUI functionality the user device, including an image of the coupon (see ¶ 178+), wherein the code identifier component is linked to the image of the item housed in the container (¶ 193+).
The examiner, herein, takes official notice of inherently anticipating the claimed limitation for using the mobile device to scan the code on the container/package. 
Therefore, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Haver a display screen associated with the device configured to display an image of the item housed in the container so as to enable means of automatically display content upon scanning the barcode/QR code attached on said container. 
Re Claims 2 and 14: Haver et al. teaches a method, wherein the code identifier component is a bar code 5012 (¶ 73+).
Re Claims 3 and 15: Haver et al. teaches a method, wherein the code identifier component is an RFID tag 5013 (¶ 140+).
Re Claim 4: Haver et al. teaches a method, wherein the image of the item is the exact item housed in the container (see fig.# 10A).
Re Claim 7: Haver et al. teaches a method, wherein the device consists of one of a phone, a camera, a scanner, a tablet or a RFID reader (¶ 227+).
Re Claims 8, 16 and 20: Haver et al. teaches a method, wherein the system further comprises a second code identifier component {herein the examiner interprets the first code identifier as the barcode 5012 and the second code identifier as the RFID tag 5013) (see fig.# 5, ¶ 140+).
Re Claims 13 and 19: Haver et al. teaches a method, wherein the code identifier component displays a three dimensional image of the food item (¶ 215+).
Re Claim 17: Haver et al. teaches a method, wherein the image of the food item is the exact food item in the container (see fig.# 8B, 10A).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haver et al. (US 2014/0324627) in view of Hamm (US 2010/0153220).
The teachings of Haver et al. have been discussed above.
Haver et al. fails to specifically teach that the container is comprised of a recyclable material.
Hamm teaches food packaging container, wherein the container is comprised of a recyclable material (see ¶ 18+)
In view of Hamm’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Haver et al. that the container is comprised of a recyclable material so as to help reducing pollutions and create a safer environment.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-8 and 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Phillips et al. (US 2021/0065272) teaches intermediate menu, visual design template, and interactive label.
Kaplan et al. (CN 101218839 A) teaches integrated mobile application server and communication gateway.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887